Opinion
pee Cueiam,
The appellant, Margretta Sgarlat, is the owner of improved land situated to the rear of land in which the Commonwealth enjoys the perpetual easement to use and occupy in carrying out a flood control program. The only access to the land in the rear is over a roadway presently running through the land in which the Commonwealth owns the easement in perpetuity.
This present action is quite clearly for the purpose of securing, at this time, record assurance that this access will continue or, in lieu thereof, that the appellant will be paid damages for the “taking” of the land in the rear by the denial of access thereto. However, access still exists and there is now no indication that such will be denied in the future. When, and if, access is no longer available, any rights to damages for loss of property the appellant may have can be adjudicated in appropriate proceedings.
Order affirmed.